IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-41031
                        Conference Calendar



FELIX AARON MILLER,

                                         Plaintiff-Appellant,

versus

KAY SHIRLEY,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:00-CV-211
                       --------------------
                         December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Felix Miller, Texas prisoner # 555749, appeals the district

court’s dismissal without prejudice of his 42 U.S.C. § 1983

complaint for failure to exhaust administrative remedies.    Miller

argues the merits of his § 1983 claims but does not address the

district court’s dismissal for failure to exhaust.     He has thus

abandoned the exhaustion issue on appeal.     See Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).

     Because Miller fails to address the only issue on appeal,

his appeal lacks arguable merit, and the appeal is therefore

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-41031
                                  -2-

DISMISSED AS FRIVOLOUS.     See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5th Cir. R. 42.2.

     Miller has more than three-strikes against him, and, after

Miller sought in forma pauperis status for his current appeal,

the three-strikes bar of 28 U.S.C. § 1915(g) was imposed against

him in a previous appeal.    See Miller v. Lloyd, No. 00-10625 (5th

Cir. Oct. 17, 2000) (unpublished).    We remind Miller that he

cannot proceed in forma pauperis in the district court or on

appeal except in cases in which he is under imminent danger of

serious physical injury.    See § 1915(g); Adepegba v. Hammons, 103

F.3d 383, 387-88 (5th Cir. 1996).

     DISMISSED AS FRIVOLOUS.